TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 20, 2014



                                      NO. 03-13-00522-CV


                                Wendi Mae Davidson, Appellant

                                                v.

                 Judy Kay Davidson and Robert Lloyd Davidson, Appellees




        APPEAL FROM 340TH DISTRICT COURT OF TOM GREEN COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court on August 9, 2013. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s order. Therefore, the Court affirms the district court’s order. Because appellant

is indigent and unable to pay costs, no adjudication of costs is made.